Citation Nr: 1524737	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  10-04 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for generalized anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran and his spouse testified before the undersigned at a Board hearing in February 2015.  A transcript of this hearing has been associated with the claims file.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the Veteran's February 2015 Board hearing, he testified that he misrepresented the severity of his psychiatric symptoms to the April 2009 and March 2014 VA examiners because he did not want "anybody to worry" about him and because he was embarrassed.  Board Hearing Transcript 4, 16.  The Veteran's spouse also testified that the Veteran has symptoms more severe than those reflected at the VA examinations.  See id. at 13.

In February 2015, the Veteran submitted statements from friends and relatives.  They described symptoms manifested by the Veteran of greater severity than those documented at the Veteran's VA examinations, including inappropriate social interaction, anger, outbursts, avoidance, depression, isolation, obsessive behavior, and sleep disturbance.

The Board therefore accepts that the prior VA examinations may not adequately represent the current severity of the Veteran's psychiatric symptoms and finds that the issue must be remanded in order to afford the Veteran a new VA psychiatric examination for his service-connected generalized anxiety disorder and PTSD.

Additionally, the Board notes that it is unclear whether the Veteran's entire claims file has been transitioned to the electronic VBMS file.  Records indicate that the Veteran previously filed a claim for benefits in 1998, but these documents are not in the claims file.  The AOJ should attempt to locate any additional paper claims files or temporary files for this Veteran and associate all documents with VBMS.  All outstanding, relevant VA treatment records should also be obtained and associated with VBMS.

Accordingly, the case is REMANDED for the following action:

1. Locate any claims files or temporary folders that are being maintained on behalf of the Veteran and associate these files with VBMS.

2. Obtain all outstanding, pertinent records of treatment of the Veteran from the VA Medical Center in Grand Junction, Colorado since March 2015 and the Grand Junction Vet Center since February 2015.  All records received should be associated with VBMS.

3. Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected generalized anxiety disorder and PTSD.  Access to the Veteran's electronic files must be provided to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions 

The examiner should provide a full multi-axial diagnosis, and all signs and symptoms of any psychiatric disability should be reported in detail.  The examiner should describe the impact of the Veteran's generalized anxiety disorder and PTSD on his occupational and social functioning, and should discuss the impact PTSD has on his activities of daily living, including his ability to obtain and maintain employment and its overall functional impact.  

The appellant must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2014).

4. Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

5.  Then readjudicate the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of this issue.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




